Citation Nr: 1111169	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-46 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 rating decision issued by the RO wherein an increased rating for PTSD was denied, and the Veteran was found not to be entitled to TDIU.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in November 2010.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The PTSD symptoms are shown to be severe in nature and more nearly approximated by occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.  Total occupational and social impairment is not demonstrated.

2.  The evidence of record demonstrates that the Veteran is precluded from maintaining substantially gainful employment solely as a result of his service-connected PTSD.



CONCLUSION OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for the assignment of an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2010).  

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in April 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that no duty to provide section 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement with the assigned rating for PTSD in a notice of disagreement, no further duty to inform the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the noted letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

PTSD

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is file until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010)

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The nomenclature employed in the schedule is based upon the DSM- IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Factual Background and Analysis

In a March 2009 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating effective February 27, 2008, the date the Veteran's claim to reopen his appeal concerning entitlement to service connection for PTSD was received.  In the appealed July 2009 rating decision, the RO denied the Veteran's claim for a rating in excess of 50 percent for the PTSD.

In a January 2008 VA mental health treatment note, the Veteran's reported biggest concern was his unemployment.  His sleep was slightly improved; however, he continued to have war related nightmares and non restorative sleep.  His appetite was sporadic; his weight was pretty constant; and, he continued to self isolate.  He reported such symptoms as irritability and hyperstartle reaction to loud noises.  He denied problems with the law, suicidal ideation, homicidal ideation or substance abuse (other than nicotine dependence).  He complained of back pain that also affected his sleep, ability to focus, mood and general disposition.

Objectively, he was alert, attentive and cooperative.  His mood was subdued, dysphoric, anxious and irritable.  He had full range of affect.  His speech was normal and his thoughts were linear, coherent and goal directed.  He had no psychotic thoughts, delusions or suicidal or homicidal ideation.  His PTSD was confirmed and a GAF score of 45 was assigned.

In an August 2008 VA mental health treatment note, the Veteran's concern centered on his finances.  His sleep continued to be non-restorative and erratic, punctuated by multiple waking and war related nightmares.  His energy and interests remained stable.  He remained isolative and irritable throughout the day and avoided any conflict.

Objective demonstration of symptoms remained wholly unchanged from previous report.  His PTSD was confirmed and a GAF score of 45 was assigned.

In a December 2008 VA examination report, the Veteran reported his social and occupational history.  Since service he reported difficulty with sleep, nightmares, intrusive thoughts, hypervigilance, exaggerated startle response, anger, irritability and poor socialization.  He was divorced with two grown sons.  He had difficulty maintaining relationships and reportedly had no friends.  His hobbies included spending time with his dogs and occasionally building things.  He had a previous history of alcohol abuse; however, he had been sober for 22 years.  He was arrested once for grand theft which was the precipitating factor for his getting treatment for alcohol abuse.  He had no motivation to complete his activities of daily living and would go 4-5 days without completing his activities of daily living.

With regard to occupation, the Veteran reportedly had not worked in 5-6 years.  In his last employment, the Veteran performed odd handyman jobs for the people in his neighborhood.  During a 20 year period, 1968-1988, he reportedly held 120 different jobs.  He could not get along with people and had to quit.

Objectively, he was alert and oriented to person, place, day, date and time.  His thought process was linear.  His history recitation was adequate.  His affect was anxious; insight was demonstrated; speech was spontaneous and fluent (grammatic and free of paraphasias); attention was intact; and, memory was intact.  He denied auditory and visual hallucinations and homicidal ideation.  He reported a past history of suicidal thoughts but denied current ideation.  

The diagnosis was PTSD and a GAF score of 47 was assigned.  The psychologist found that the Veteran had demonstrated severe impairment in functioning over the years related to the symptoms of PTSD.  In this regard, the Veteran had difficulty with relationships; had no friends; and, had minimal interest in hobbies.  Additionally, the Veteran had significant occupational impairment over the years as he was unable to maintain consistent employment (The Veteran reportedly held 120 jobs over a 20 year period).  The psychologist concluded that the Veteran was demonstrating severe impairment in functioning related to symptoms of PTSD.

In an April 2009 VA mental health treatment note, the Veteran reported an impending sense of doom and erratic sleep patterns.  Remaining complaints and objective examination findings remained wholly unchanged from previous reports.  

In a May 2009 VA examination report, the Veteran complained of difficulty sleeping, punctuated by nightmares every other night; he got approximately 4-5 hours of sleep.  He described himself as a loner and preferred to keep his own company.  He had not experienced a remission of symptoms; however, frequency and severity of the symptoms had declined.

He lived alone in a remote area with very few neighbors; however, he did get along with his immediate two neighbors.  To occupy his time he had decided to build a boat.  He denied any history of violence, suicidal behavior or drug or alcohol abuse since his last examination.

Objectively, he had no impairment in thought process or communication and was free of delusions and hallucinations.  He made fair eye contact; had no inappropriate behavior; and, had no homicidal or suicidal ideation, plan or intent.  His ability to maintain minimal personal hygiene and activities of daily living was intact.  He went to church occasionally.  His recent memory was intact but remote memory was slightly diminished (he could immediately recall 3 objects but after a few minutes could only recall 2 out of the 3 objects).  He could do simple calculations; his concentration was intact; and, his ability to abstract was intact.  He did not have any obsessive or ritualistic behaviors.  He admitted to occasional panic attacks; however, he indicated that the panic attacks had declined in frequency since he started building his boat.

The PTSD was confirmed and a GAF score of 50 was assigned.  The physician noted that the Veteran had nightmares every other night and occasional intrusive thoughts.  He had difficulty getting close to people and showing affection.  He had sleep impairments and was easily irritated and startled.  

The physician opined that the Veteran was more than likely not employable as he had difficulty staying focused.  Additionally, physician noted that the Veteran had difficulty getting along with people and concluded that anxiety producing situations would only aggravate the disorder.

In an August 2010 VA mental health outpatient note, the Veteran complained of continued struggles with restless sleep, punctuated by multiple waking, war related nightmares and less than 4 hours of sleep at a time.  The Veteran continued to experience irritability and isolated from others to avoid conflict.  His appetite was good and weight was stable; however, his energy and interests were decreased.  He denied any interval problems with the law, suicidal or homicidal ideation and drug or alcohol use.  He reported a hyperstartle response to loud unexpected noises or being approached from behind.  He avoided war related information and talking about his own experiences.  He made no new friends and made no effort to maintain old friendships or family relationships.  He had been self isolating and neglecting his own personal care, such as skipping a meal or a shower.  He had run out of his medication due to self disregard.  He got frustrated when he compared his former abilities to his current abilities.  He complained of arthritic like pains as well as pin like pain in both lower and upper extremities which also affected his ability to focus, concentrate, memorize information and interact with others.  He stated, "at this point, doc, even if I could get a job I'm afraid I wouldn't be able to hold on to it." 

Objective findings remained wholly unchanged from previous reports.  The diagnosed PTSD was confirmed and a GAF score of 42 was assigned.  The examiner advised the Veteran to get his disability rating reevaluated.  The examiner commented that the Veteran was unable to function consistently and effectively in any work capacity due to both PTSD symptoms and increasing irritability secondary to pain (apparently peripheral neuropathy).

Given its review of the evidence of record, the Board finds that the Veteran's service-connected PTSD is shown to be essentially productive of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.  In this regard, the Board notes that in the December 2008 VA examination, the psychologist found that the Veteran was demonstrating severe impairment in functioning related to symptoms of PTSD.  In the May 2009 VA examination, the physician, concluding that the Veteran was unemployable, explained that the Veteran had difficulty staying focused and had difficulty getting along with people.  

Additionally, the Board notes that in the medical evidence of record, the Veteran was assigned GAF scores that ranged from 42-50.  In this regard, GAF scores that range from 41-50 are assigned for PTSD with serious symptoms.  A disability evaluation shall be assigned based on all the evidence of record that bears on occupation and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination, or solely on the basis of social impairment.  See 38 C.F.R. §§ 4.126 (2009).  Although the Veteran's GAF score is not dispositive, it must certainly be considered in the evaluation of the service-connected PTSD.  To that end, not only are the GAF scores indicative of severe symptoms of PTSD, but also the medical professionals found that the Veteran demonstrated severe impairment in functioning related to symptoms of PTSD.  The medical professionals are certainly qualified to offer their assessment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   For these reasons, a 70 percent evaluation is warranted.  38 C.F.R. §§ 4.7, 4.130 DC 9411.

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name is not demonstrated by the medical evidence of record.  Thus, the Veteran does not warrant a higher evaluation.

The facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, the Board notes, significantly, the action taken herein below with regards to the issue of entitlement to a TDIU rating due to his service-connected disability.

TDIU

Laws and Regulations

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010)

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service- connected disability; and unemployability, in service- connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2010).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341 (2010).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Factual Background and Analysis

Given the action of the Board herein above, the record shows that the Veteran is currently service-connected for PTSD (70 percent).  Thus, the Veteran meets the rating criteria outlined above for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).  Therefore, the determinative issue is whether he is incapable of securing and following substantially gainful employment because of his service-connected disability.

In the December 2008 VA examination, the psychologist, in finding the Veteran had severe impairment in functioning related to symptoms of PTSD, noted that the Veteran had significant occupational impairment over the years.  In the May 2009 VA examination, the physician opined that the Veteran was more than likely not employable.  In an August 2010 VA treatment record, the examiner stated that the Veteran was unable to function consistently and effectively in any work capacity due to both his PTSD and an increasing irritability secondary to pain.

The probative question in TDIU claims is whether service-connected disabilities alone preclude a claimant from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is not considered substantially gainful employment, and, as noted above, is generally shown when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.

Based on this review of the record, it is clear that the Veteran is not suited for full time employment due to his PTSD symptoms.  Accordingly, the Board will grant the claim for a TDIU.  


ORDER

An increased evaluation of 70 percent, but not higher, for the service-connected PTSD is granted, subject to the regulations controlling the disbursement of VA monetary benefits.

A total disability rating based on individual unemployability (TDIU) is granted, subject to the regulations controlling the disbursement of VA monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


